Citation Nr: 1639509	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-33 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to October 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the Veteran's service information demonstrating his military occupational specialty (MOS) was that of a supply officer and his testimony in the July 2016 video conference hearing regarding exposure to excessive noise in service, his duties as a Naval supply officer during active service and his reports of having no excessive noise exposure during his post-service employment, the Board finds that an adequate VA examination and etiology opinion are required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current hearing loss disability and, if so, whether this disability originated during his active service or was otherwise caused by or related to his active service, including his competent reports of noise exposure.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

As the record reflects the Veteran has received continuing treatment at VA from approximately 2003 to the present time and there are no VA medical records associated with the claims file, all outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially all outstanding VA medical records.  

2.  Schedule the Veteran for a VA audiology examination of his bilateral hearing loss.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's bilateral hearing loss.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  The examiner is asked to specifically consider the following:

(i).  The service treatment records (STRs), to include that the testing is service was the whisper test.

(ii).  The Veteran's lay statements regarding noise exposure in-service and his duties as a supply officer during active service, considering his military occupational specialty (MOS) was that of supply officer in the Navy.

Please note:  the Veteran is competent to attest to any lay observable events, symptoms and past treatment, including any continuity of symptoms since his active service.  

All tests for bilateral hearing loss should be performed to determine his current diagnoses.  NOTE:  Audiology examinations should be performed by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  

The examiner is then asked to answer the following:  

(a).  Does the Veteran have a current bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385?  

(b).  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hearing loss was incurred during his active military service, manifested within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include exposure to excessive noise/acoustic trauma.  

It is most essential the examiner provide explanatory rationale for his opinion on this determinative issue, including citing to specific evidence in the file to support any conclusions.  

3.  Ensure the examiner's opinions are responsive to the determinative issue of etiology of the issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




